Citation Nr: 1015993	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  09-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from September 1969 
to August 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which reopened the Veteran's 
petition to reopen a claim for service connection for PTSD, 
and denied service connection for PTSD on the merits.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a December 2003 decision, the RO denied the Veteran's 
claim for service connection for PTSD.  A notice of 
disagreement was not submitted, and the December 2003 RO 
decision became final.

3.  Evidence received since the December 2003 RO decision, 
when considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an PTSD and raises a reasonable possibility of 
substantiating the claim.

4.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

5.  The Veteran's claimed in-service stressful experiences 
have not been corroborated by service records, and any 
diagnosis of PTSD was made based on an unverified account of 
in-service events given by the Veteran.

6.  The Veteran is not shown to have PTSD as a result of 
events during military service.
CONCLUSIONS OF LAW

1.  The RO's decision in December 2003, denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2009).

2.  The evidence received since the RO's December 2003 denial 
is new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his petition to reopen a 
claim for service connection in May 2007.  Thereafter, he was 
notified of the provisions of the VCAA by the RO in 
correspondence dated in May 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Subsequently, the claim was 
reviewed and a statement of the case (SOC) was issued in 
January 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  The Veteran was provided with this 
notice in May 2007. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service personnel records, service treatment records, and 
post-service private treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  The Veteran has also been provided with a PTSD 
questionnaire in May 2007 and July 2007, with no response 
received. 

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

A December 2003 RO decision denied the Veteran's original 
claim for service connection for PTSD.  

Although notified of the December 2003 denial, the Veteran 
did not initiate an appeal of this determination.  As such, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the December 2003 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board notes the basis for previously denying the claims 
for service connection for PTSD was lack of a verified 
stressor.  Therefore, any newly received evidence must 
demonstrate that element (a verified stressor) in order to 
warrant reopening the claim.  Evidence that has since been 
associated with the claims file consists of private 
outpatient treatment records dated from May 2003 to August 
2007; statements from the Veteran; excerpts from a previous 
Board decision; and a U.S. Military Assistance Command, 
Vietnam, MACV, report dated in April 1970.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the December 2003 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., an in-service 
stressor.  Consequently, this evidence raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for PTSD.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
PTSD are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Laws and Regulations- Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2009).

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

If the claimed stressor is not combat related, it must be 
corroborated by credible supporting evidence.  See Cohen v. 
Brown, 10 Vet. App. at 142.  The Court has held that 
"[t]here is nothing in the statute or the regulations which 
provide that corroboration must, and can only, be found in 
the service records." Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (quoting Doran v. Brown, 6 Vet. App. 283, 289 
(1994)).  However, when a claim for PTSD is based on a 
noncombat stressor, "the noncombat veteran's testimony alone 
is insufficient proof of a stressor," Dizoglio, 9 Vet. App. 
at 166, and "credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence," Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).

"Credible supporting evidence" is not limited to service 
department records, but can be from any source.  See Cohen, 
10 Vet. App. at 147; Doran, supra.  "[T]he absence of 
corroboration in the service records... does not relieve the 
BVA of its obligation to assess the credibility and probative 
value of the other evidence." Doran, 6 Vet. App. at 290-91.  
However, "[a]n opinion by a mental health professional based 
on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor."  Cohen, 10 
Vet. App. at 145 (citing Moreau v. Brown, 9 Vet. App. 389, 
394-95 (1996)); see also Wood v. Derwinski, 190, 193 (1991).

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's diagnosed PTSD is based on 
a verified stressor and related to service.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2009).

Factual Background

Service personnel records reflect that the Veteran served in 
Vietnam from April 18, 1970, to August 23, 1970.  His 
military occupational specialty at that time was clerk 
typist.  Among the awards he received was the Vietnam Service 
Medal.  His highest documented rank in service was E-4.

Service treatment records including physical examination 
reports dated in June 1969 and August 1971 are silent for any 
psychiatric disorder.  

In a May 2003 private treatment record, the Veteran was 
evaluated for PTSD.  The Veteran stated that he was drafted 
into the Army in September 1969, and was in Vietnam for 16 
months.  He reported he worked as an awards and declaration 
clerk but was in combat zones, and had to shoot men.  He 
described a situation where he "adopted" a Vietnamese child 
and found his remains after a battle.  He indicated he was in 
combat zones where he would face life threatening situations, 
as well as situations of death and dying.  After an 
examination, the psychiatrist diagnosed chronic PTSD, with 
environmental and social problems including wartime 
experience. 

During a June 2003 private follow-up, the Veteran stated he 
"had a lot of terrible things happen to [him] over there."  
The examiner reported that he did not give much detail about 
his experience in Vietnam.  

In his May 2007 request to reopen his claim, the Veteran 
stated that he served in Vietnam from February 1970 to August 
1971, as a clerk typist.  He indicated that his duties 
involved transporting paperwork via jeep, and that the jeep 
sometimes cam under fire.  He also provided a document 
indicating that Saigon was attacked twice in April 1970.  

In a May 2007 private treatment record, the Veteran reported 
that he has sustained traumatic events during his service in 
Vietnam, and he traveled in convoys, witnessed incoming fire, 
and shot people.  He also reported that these images come to 
his mind a lot.  After a mental status examination, the 
physician diagnosed PTSD, depressive disorder, and recurrent 
and mild panic disorder.  The examiner noted environmental 
and social problems as stress related to his service in 
Vietnam. 

Analysis

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran 
"engaged in combat with the enemy".  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2007); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires the veteran to have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory", i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service".  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

Notwithstanding the Veteran's current diagnoses of PTSD, in 
this case, the claim must be denied because objective 
evidence does not show that the Veteran engaged in combat 
with the enemy, and there is otherwise no credible evidence 
that any of the Veteran's claimed in-service stressors 
occurred.

The Veteran's service personnel records do not reflect any 
awards or decorations typically associated with combat.  In 
other words, combat has not been established by objective, 
competent, and factual evidence of record.  See VAOPGCPREC 
12-99 at p. 4.  Consequently, the occurrence of the Veteran's 
claimed stressors of combat cannot be established on the 
basis of his assertions, alone.  The record must contain 
evidence that corroborates the occurrence of his alleged 
stressors.  Further, the Veteran's statements are not 
supported by the evidence of record.  

Associated with the claims folder is a U.S. Military 
Assistance Command, Vietnam, MACV, report dated in April 
1970, which stated that Saigon was attacked with rockets on 
April 13 and April 16, 1970.  The last attack was two days 
prior to the Veteran arriving in Vietnam.  The report also 
states 15 terrorist incidents occurred in Saigon during the 
month.  An unidentified record also reflects that the 
Veteran's unit was stationed at Tan Son Nhut airbase, outside 
of Saigon.  The Board notes that the Veteran entered Vietnam 
on April 18 1970, after the two specific attacks on Saigon.  
There is also no credible information relating unspecified 
terrorist attacks with the Veteran's convoy travels, or any 
verifiable attacks on the Veteran or his unit.  The Veteran 
only provided general situations such as finding the body of 
a child, being shot at, and shooting individuals while on 
convoy.  These are stressors clearly appear to be the type of 
anecdotal experiences that are incapable of being 
independently verified.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) (holding that "anecdotal incidents, although 
they may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").

Both the May and July 2007 letters from the RO indicate the 
kind of specificity necessary to verify an in-service 
stressor.  The Veteran was provided with two questionnaires 
which would help in development of the stressor.  However, 
the Veteran failed to reply to either letter or return either 
questionnaire.  In a November 2008 memorandum, the RO 
determined that there was insufficient information to sent to 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) (formerly U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)) or allow meaningful research of the 
Marine Corps or National Archives and Records Administration 
(NARA) records.  

The Board further notes that the Veteran also has not 
provided sufficient details to warrant any additional 
attempts to independently verify the occurrence of the 
claimed stressful events, and has not provided any other 
objective evidence-to include statements from other 
witnesses, numbers and full names of causalities witnessed, 
or specific dates-to establish the occurrence of the claimed 
in-service stressful event, attacks on his convoy.  The 
Veteran was informed of the insufficiencies of his submitted 
information and the determination of the RO in the November 
2008 SOC. 

In light of the foregoing evidence, the Board must conclude 
that there is no verified or verifiable stressor to support 
the claim.  Simply stated, combat has not been established, 
the occurrence of none of the Veteran's specific in-service 
stressful experiences has been corroborated by credible 
evidence, and the evidence provided by the Veteran does not 
present any basis for further developing the record in this 
regard.

Furthermore, although the Veteran was diagnosed with PTSD by 
private physicians in May 2003 and May 2007, there is no 
indication that at the time of diagnoses the examiners 
conducted a comprehensive review of the entire claims file.  
As these examinations are based on the Veteran's reported 
history, they have little probative value.  See Black v. 
Brown, 5 Vet. App. 177 (1993) (an opinion that is based on 
history furnished by the veteran that is unsupported by 
clinical evidence is not probative); LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (holding that a bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional); Wood v. Derwinski, 1 Vet. App. 190, 
191-192 (1991) (an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise 
for the opinion).

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran in connection with the 
appeal.  The Board does not doubt the sincerity of the 
Veteran's belief that he has PTSD as a result of events 
during military service.  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, he is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature, onset, or etiology of his 
claimed PTSD disability have no probative value. 

Lastly, the Board acknowledges the copies of excerpts from 
Board decisions submitted by the Veteran in May 2007 which he 
contends support his claim. However, the facts of those 
decisions were not identical to those of the Veteran.  As 
such, they are not probative to the Veteran's claim.  See 
generally Sacks v. West, 11 Vet. App. 314 (1998).  The Board 
notes that prior Board decisions have no precedential value.  
See 38 C.F.R. § 20.1303.

In the absence of credible evidence that a claimed stressor 
(sufficient to support a diagnosis of PTSD) actually 
occurred, the essential criteria of 38 C.F.R. § 3.304(f) have 
not been met, and the Board must therefore deny the Veteran's 
claim of entitlement to service connection for PTSD.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for PTSD, to this extent, the 
appeal is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


